Citation Nr: 1102235	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  06-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, in which the RO, in pertinent part, denied 
service connection for bilateral hearing loss and tinnitus.  

In February 2008, the Board remanded the claims on appeal for 
further development.  That development has been completed.  

The Veteran is entitled to representation at all stages of an 
appeal.  38 C.F.R. § 20.600 (2010).  VA policy is to afford the 
representative an opportunity to submit a VA form 646 after 
completing the development directed in a remand and prior to 
returning an appeal to the Board.  M21-1, VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part 1, Chapter 
5, Section F, Para. 27 (Aug. 4, 2009).  Although the record does 
not contain a VA Form 646 from the Veteran's representative, or 
evidence that the representative was invited to complete that 
form, after the February 2008 Board remand, the decision below is 
favorable to the Veteran and constitutes a full grant of the 
benefits on appeal.  The Veteran is, therefore, not prejudiced by 
the lack of a Form 646 from his representative subsequent to the 
February 2008 remand.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Competent medical evidence indicates that current bilateral 
hearing loss and tinnitus are more likely than not related to 
service.  






CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
current bilateral hearing loss is related to service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, 
current bilateral tinnitus is related to service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Court, in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), has held that the VCAA notice requirements 
apply to all elements of a claim.

Given the favorable disposition of the claims on appeal, the 
Board finds that all notification and development actions needed 
to fairly adjudicate these claims have been accomplished.  

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  As a general matter, service connection for a 
disability on the basis of the merits of such claim is focused 
upon (1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection can be granted for certain diseases, including 
organic diseases of the nervous system (such as sensorineural 
hearing loss), if manifest to a degree of 10 percent or more 
within one year of separation from active service.  Such diseases 
shall be presumed to have been incurred in service even though 
there is no evidence of disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 
3.309.  

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent. 38 C.F.R. § 3.385.

Factual Background and Analysis

The Veteran has asserted that his current hearing loss and 
tinnitus are related to in-service noise exposure.  In a 
statement received in November 2003, he stated that, in his in-
service work as a mechanic on the flight line, there was no 
hearing protection provided for the constant noise from the 
helicopter engines.  He also described a continuity of 
symptomatology of hearing loss and tinnitus since service.  

Service treatment records are negative for complaints regarding 
or treatment for hearing loss or tinnitus.  

Audiometric testing on enlistment examination in March 1968 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
Not tested
10
LEFT
5
0
0
Not tested
0

Audiometric testing was not performed on separation examination 
in May 1971.  The Board notes that service treatment records also 
include an undated audiogram; however, this audiogram includes 
only graphical results of audiological testing, with no 
transcription of the results, which the Board may not consider as 
evidence. See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the 
Board may not interpret graphical representations of audiometric 
data).

While there is no evidence of hearing loss in service, the Board 
notes that the absence of in-service evidence of hearing loss is 
not fatal to a claim for that disability.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection for hearing loss.   See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  Likewise, service connection may be granted for 
tinnitus or other disability diagnosed after service upon a 
showing of a medical nexus between that disability and injury (to 
include noise exposure) or disease in service.  See, e.g., 38 
C.F.R. § 3.303(d).

In September 1999, the Veteran was evaluated by a private 
otolaryngologist, Dr. P.T.C.  The physician noted that the 
Veteran was being evaluated following a hearing test at work 
which showed considerable hearing loss.  The Veteran gave a 
history of working at a paper mill since 1972, with significant 
noise exposure.  He also described hobbies which exposed him to 
further noise, including the use of power tools and a chainsaw, 
and stated that he had military noise exposure in his work as a 
mechanic.  The Veteran complained of consistent tinnitus in both 
ears and gradual, decreasing hearing over the past several years.  
The impression was mild to severe sensorineural hearing loss.  
Dr. P.T.C. recommended that the Veteran consider hearing aids and 
discussed strict noise protection from any further noise damage 
by wearing ear protection whenever he was engaged in any high 
noise activity or environment.  

Post-service records of VA treatment reflect an impression of 
bilateral hearing loss in June 2005.  

The Veteran was afforded a VA examination to evaluate his claimed 
hearing loss and tinnitus in March 2008.  The audiologist 
acknowledged review of the claims file and noted that Veteran 
worked as a helicopter mechanic in Vietnam.  The Veteran gave a 
history of in-service noise exposure to airplanes and gunfire.  
He added that, after service, he worked for 35 years as a 
supervisor in a paper mill, adding that ear protection was 
required.  He also described minimal recreational noise exposure 
working with power tools at his home.  The Veteran reported a 
constant, medium-intensity buzz, which he had had for many years.  

Audiometric testing revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
80
95
95
LEFT
40
60
80
80
85

The Veteran's speech recognition scores using the Maryland CNC 
Word List were 60 percent in the right ear and 72 percent in the 
left ear.  The diagnosis in regard to the right ear was moderate 
to profound sensorineural hearing loss.  The diagnosis in regard 
to the left ear was mild to profound sensorineural hearing loss.  
The examiner opined that it was at least as likely as not that 
the Veteran's hearing loss was aggravated by noise exposure while 
in Vietnam.  She also opined that it was at least as likely as 
not that the tinnitus the Veteran was reporting was aggravated by 
acoustic trauma in service.  

The March 2008 audiometric testing results clearly establish 
hearing loss disability in each ear as defined in 38 C.F.R. 
§ 3.385.  In addition, this examination report includes a finding 
of tinnitus.  The question remains, however, as to whether there 
exists a medical nexus between such hearing loss disability and 
tinnitus and service.

While the Veteran's service treatment records do not document the 
occurrence of, or treatment for, any specific incidence of 
acoustic trauma, the Board notes that his service personnel 
records reflect that he served in Vietnam from September 1970 to 
May 1971, during which time his military occupational specialty 
was a wheel vehicle repairman.  He has reported that he was 
exposed to noise in his work as a helicopter mechanic during 
service.  Notably, the claims file includes a May 1971 letter of 
appreciation from the commander of the 101st Airborne Division to 
the Veteran, thanking him for a high degree of dedication, hard 
work, and professionalism displayed under trying combat 
conditions.  

Attention is directed to VA Fast Letter 10-35 (September 2, 
2010), which addresses claims for hearing loss or tinnitus as a 
result of noise exposure in service.  The letter stated that each 
branch of the military had reviewed and endorsed lists of 
military occupational specialties (MOS) and the corresponding 
probability of hazardous noise exposure related to an 
individual's MOS.  The Duty MOS Noise Exposure Listing is 
available at 
http://vbaw.vba.va.gov/bl/21/rating/docs/dutymosnoise.xls.  If 
the duty position is shown to have a "Highly Probable" or 
"Moderate" probability of exposure to hazardous noise, 
exposure to such noise will be conceded for purposes of 
establishing the in-service event.  The Veteran's MOS during 
service was 63B - wheel vehicle repairman.  For reference 
purposes, that MOS has been changed to 91B.  According to the 
Duty MOS Noise Exposure Listing, the probability of hazardous 
noise exposure for the Veteran was highly probable and his 
exposure to hazardous noise in service is conceded.  

The Veteran is competent to assert the occurrence of in-service 
injury, to include in-service noise exposure.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1991).  Moreover, given the 
circumstances of the Veteran's service, the Board finds that he 
was likely exposed to some, and possibly significant, noise 
exposure in service.  

The Veteran has, as he is competent to do, described a continuity 
of symptomatology of hearing loss and tinnitus since service.  
The Board finds this report of a continuity of symptomatology to 
be credible.  This report of a continuity of symptomatology 
suggests a link between his current complaints regarding hearing 
loss and tinnitus and service.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).

Notably, the only medical opinion regarding the relationship 
between current bilateral hearing loss and tinnitus supports the 
claims for service connection.  In this regard, the audiologist 
who examined the Veteran in March 2008 opined that it was at 
least as likely as not that both hearing loss and tinnitus were 
aggravated by his service.  This audiologist reviewed the claims 
file and considered the Veteran's post-service occupational and 
recreational noise exposure in rendering her opinion.  
Significantly, there is no contrary medical opinion that weighs 
against the March 2008 examiner's opinion.  While, in his 
evaluation of the Veteran, Dr. P.T.C. discussed the post-service 
occupational and recreational noise exposure, he also noted the 
in-service noise exposure.  Notably, he did not render an 
etiological opinion regarding either hearing loss or tinnitus.  

The March 2008 VA examiner's opinion is persuasive that bilateral 
hearing loss and tinnitus are related to service.  Given the 
facts noted above, and with resolution of all reasonable doubt in 
the Veteran's favor, the Board finds that entitlement to service 
connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
allowed. 

Entitlement to service connection for bilateral tinnitus is 
allowed.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


